Citation Nr: 0937052	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  04-10 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right medial epicondylitis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right ulnar nerve entrapment with ulnar neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from October 2000 to 
February 2001.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an October 2003 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Columbia, South Carolina 
(hereinafter RO).  In June 2005, the veteran was afforded a 
videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, the 
undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran was located at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence was received at the Board in August 2009 
that, aside from a March 2003 Line of Duty Determination, has 
not been considered by the RO.  The veteran's representative 
requested that the case be remanded to the RO to provide them 
the initial opportunity to review this evidence should the 
claims not be granted by the Board.  As such, the RO upon 
remand will be directed to review this evidence.  See 
38 C.F.R. § 19.31.  Accordingly, the case is REMANDED for the 
following action:

The RO must review the additional 
evidence not previously of record 
received in August 2009 and readjudicate 
the veteran's claims.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case that 
includes consideration of such additional 
evidence and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




